Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William C. Mitchell appeals the district court’s order accepting the recommendation of the magistrate judge, granting the defendants summary judgment, and dismissing Mitchell’s action with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mitchell v. Cannon, No. 2:07-cv-03259-PMD, 2009 WL 824202 (D.S.C. Apr. 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.